      Case 4:20-cv-04344 Document 1 Filed on 12/23/20 in TXSD Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DEAN DABBASI,                                     §
                                                  §
       Plaintiff,                                 §
                                                  §           No. 4:20cv4344
VS.                                               §
                                                  §           Jury Trial Demanded
MOTIVA ENTERPRISES, LLC,                          §
                                                  §
       Defendant.                                 §

                                          COMPLAINT

       Plaintiff Dean Dabbasi files this Complaint against Defendant Motiva Enterprises, LLC.

                                              Parties

       1.      Plaintiff Dean Dabbasi is an individual residing in Texas.

       2.      Defendant Motiva Enterprises, LLC is a Delaware limited liability company with

its main office in Harris County, Texas. Motiva Enterprises may be served through its registered

agent, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

                                     Jurisdiction and Venue

       3.      This Court has federal question jurisdiction because the case arises under the Age

Discrimination in Employment Act (ADEA) and the Americans with Disabilities Act (ADA). The

Court has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.

       4.      Venue is proper because Motiva Enterprises is subject to personal jurisdiction in

this District and thus resides in this District for purposes of 28 U.S.C. § 1391.

                                         Claim for Relief

       5.      Mr. Dabbasi started working for Motiva Enterprises as a gasoline coordinator in

June 2014. He was 48 years old at the time. He mostly worked at a facility in Port Arthur.



                                                  1
      Case 4:20-cv-04344 Document 1 Filed on 12/23/20 in TXSD Page 2 of 5




       6.      At the time, Motiva Enterprises was essentially a joint venture between Shell and

Aramco. Motiva Enterprises is an employer for purposes of the ADEA, in that it is “a person

engaged in an industry affecting commerce who has twenty or more employees for each working

day in each of twenty or more calendar weeks in the current or preceding calendar year.”

       7.      In 2017, Shell and Aramco split, and Motiva Enterprises came under the control of

Aramco. None of this had any immediate impact on Mr. Dabbasi’s employment, but over time

the supervisors in his hierarchy began to change.

       8.      Around January 2018, Pat Moore took over as department manager. He talked to

Dean about bringing in younger people and rotating them through the group. Around October

2018, the existing production planning manager was moved to a different role and replaced by a

34-year-old. The oldest coordinator on the team announced his retirement and was replaced by a

32-year-old. Another coordinator was promoted to another department and replaced by a 27-year-

old. In time, Mr. Dabbasi became the oldest remaining coordinator in the department.

       9.      In January 2019 (when he was 53 years old), Mr. Dabbasi was told that he was

being replaced by the gasoline scheduler, a 34-year-old employee. He was told to train her and

that he would become an E&S (economics and scheduling) advisor around July 1.

       10.     If Motiva Enterprises had kept the promise to make Mr. Dabassi an E&S advisor,

Mr. Dabbasi would have been satisfied. But it did not. Instead, it appears that, unbeknownst to

Mr. Dabbasi, Motiva Enterprises began to concoct a justification for eliminating Mr. Dabbasi

altogether now that it had filled his position with a much younger employee.

       11.     In May 2019, Mr. Dabbasi had an impromptu meeting with the production planning

manager. The manager commented that things seemed to be going well. Mr. Dabbasi told him

that he thought his performance was a 9 out of 10, and the production planning manager did not



                                                2
       Case 4:20-cv-04344 Document 1 Filed on 12/23/20 in TXSD Page 3 of 5




disagree. In late June 2019, Mr. Dabbasi received his mid-year review, and everything appeared

to be fine.

        12.    Around this time, Mr. Dabbasi heard Pat Moore talking about a younger co-worker

performing a function that was an E&S advisor function (the position that had been promised to

Mr. Dabbasi). This alarmed Mr. Dabbasi, so he asked his supervisor about his new position. The

supervisor was vague, saying that he was still working on it. Later, the supervisor told Mr. Dabbasi

that he would not receive the position. He was noncommittal about Mr. Dabbasi’s future, but

around July 1, 2019, Mr. Dabbasi was moved to an office down the hall by himself.

        13.    On July 18, 2019, Mr. Dabbasi was summoned to a meeting with his supervisor and

two HR reps. They told Mr. Dabbasi that he was being placed on a PIP, which came as a complete

shock to Mr. Dabbasi. It is well known that PIPs and the like are devices to fire people, not devices

to improve performance.

        Being put on a performance-improvement plan may seem like a second chance, but
        there’s no going back after that. One HR director at a financial services firm said,
        “If you’re put on a performance-improvement plan, you’re cooked. I might look
        you in the eye and say we’re going to do everything possible to make this work, but
        that’s just total BS.”

Michelle Crouch and Claire Nowak, 14 Secret Signs You Might Be Getting Fired, Reader’s Digest

(https://www.rd.com/advice/work-career/signs-you-might-be-getting-fired/). Even if Mr. Dabbasi

survived the PIP, he would suffer a massive pay cut over the next two years. In effect, Motiva

Enterprises was destroying Mr. Dabbasi’s career so that it could bring in younger employees.

        14.    When he heard about the PIP and realized the implications of what Motiva

Enterprises was doing to his career, Mr. Dabbasi’s blood pressure skyrocketed. He wound up in

the hospital with a cardiac condition. He was on medical leave for about a month.




                                                 3
      Case 4:20-cv-04344 Document 1 Filed on 12/23/20 in TXSD Page 4 of 5




       15.     When Mr. Dabbasi was able to return to work, he protested the sham PIP and tried

to engage the HR reps to discuss it. They refused to discuss the matter, and then confirmed the

sham by firing Mr. Dabbasi on August 15, 2019.

       16.     Mr. Dabbasi filed a charge of discrimination with the EEOC and TWC on February

10, 2020. The EEOC issued a right to sue letter on December 1, 2020.

       17.     All conditions precedent have occurred or been satisfied.

       18.     Motiva Enterprises violated the ADEA and Chapter 21 of the Texas Labor Code by

replacing Mr. Dabbasi with a younger employee and then terminating him. Motiva Enterprises is

therefore liable to Mr. Dabbasi for back pay, loss of benefits, 100% liquidated damages under the

ADEA or in the alternative compensatory and punitive damages under Chapter 21 of the Texas

Labor Code, reinstatement or in the alternative front pay, attorneys’ fees, pre- and post-judgment

interest as provided by law, and all costs of court.

       19.     In the alternative, to the extent that Mr. Dabbasi’s health condition was a motivating

factor in his termination, Motiva Enterprises violated the Americans with Disabilities Act and

Chapter 21 of the Texas Labor Code. Mr. Dabbasi’s hypertension is a disability within the

meaning of the ADA and Chapter 21, or in the alternative Motiva Enterprises regarded Mr.

Dabbasi as disabled. Motiva Enterprises is therefore liable to Mr. Dabbasi for back pay, loss of

benefits, compensatory and punitive damage, reinstatement or in the alternative front pay,

attorneys’ fees, pre- and post-judgment interest as provided by law, and all costs of court.

       For the foregoing reasons, Motiva Enterprises should be cited to appear and answer and,

upon final hearing, the Court should enter judgment in favor of Mr. Dabbasi and against Motiva

Enterprises for back pay, loss of benefits, liquidated damages, reinstatement or in the alternative




                                                  4
      Case 4:20-cv-04344 Document 1 Filed on 12/23/20 in TXSD Page 5 of 5




front pay, attorneys’ fees, pre- and post-judgment interest as provided by law, all costs of court,

and any other relief to which he may be entitled.

                                             Respectfully submitted,

                                             /s/ David C. Holmes
                                             David C. Holmes, Attorney in Charge
                                             State Bar No. 09907150
                                             Southern District No. 5494
                                             13201 Northwest Freeway, Suite 800
                                             Houston, Texas 77040
                                             Telephone: 713-586-8862
                                             Fax: 713-586-8863

                                             ATTORNEY FOR PLAINTIFF




                                                5
